                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION



LOUIS CASTRO                                                                                          PLAINTIFF

v.                                           CIVIL NO. 18-03100

ANDREW SAUL 1, Commissioner                                                                           DEFENDANT
Social Security Administration


                                        MEMORANDUM OPINION

         Plaintiff, Louis Castro, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of Social Security Administration (the

“Commissioner”) denying his claims for a period of disability, disability insurance benefits

(“DIB”) and supplemental security income (“SSI”) under the provisions of Titles II and XVI

of the Social Security Act (the “Act”). In this judicial review, the Court must determine

whether there is substantial evidence in the administrative record to support the

Commissioner’s decision. See 42 U.S.C. § 405 (g).

         Plaintiff protectively filed his applications on April 25, 2016, alleging an inability to

work since March 25, 2016, due to: lumbago with sciatica on the left side; other spondylosis

with myelopathy-lumbar region; arthritis of spine; ruptured disc in lower back. (Tr. 124, 317,

400, 436). An administrative hearing was held on July 27, 2017, at which plaintiff appeared

with counsel and testified. (Tr. 229-60).




1
  Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                           1
       By written decision dated January 25, 2018, the ALJ found that during the relevant

time period, Plaintiff had an impairment or combination of impairments that were severe:

disorder of the back and obesity. (Tr. 121-35). However, after reviewing all of the evidence

presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the severity

of any impairment listed in the Listing of Impairments found in 20 CFR Part 404, Subpart P,

Appendix 1. (Tr. 128-29). The ALJ found Plaintiff retained the residual functional capacity

(RFC) to perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a), except

the Plaintiff could only occasionally climb, balance, crawl, kneel, stoop, and/or crouch. (Tr.

129-33). With the help of a vocational expert, the ALJ found Plaintiff would be unable to do

any of his past relevant work, but would be able perform the representative occupations of a

small product assembler, document preparer, or an escort vehicle driver. (133-34).

       Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 13, 14, 15).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th



                                               2
Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

        Plaintiff raises the following issues in this matter: 1) Whether the ALJ committed

reversible error in failing to find that Plaintiff’s impairments met or medically equaled the

criteria for Listing 1.04(A); and 2) Whether the ALJ committed reversible error in finding

Plaintiff’s medically determinable mental health impairments to be non-severe. (Doc. 13). In

his reply brief, Plaintiff additionally argues the Commissioner’s post-hoc justification could

not cure the ALJ’s error in failing to make a proper finding on whether Plaintiff met or equaled

Listing 1.04(A). (Doc. 15). The Court has reviewed the entire transcript and the parties’ briefs.

For the reasons stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the

Court finds Plaintiff’s arguments on appeal to be without merit and finds the record as a whole

reflects substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision

is hereby summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See

Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the

ALJ).

        IT IS SO ORDERED this 16th day of September 2019.

                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                                3
